Exhibit 10.1

 

PURCHASE AND SALE AGREEMENT

 

PXP Texas Limited Partnership,

a Texas limited partnership,

 

PXP Gulf Coast Inc.,

a Delaware corporation

 

and

 

PXP Louisiana LLC,

a Delaware limited liability company

 

(collectively, the “Sellers”)

 

and

 

XTO Energy Inc.,

 

a Delaware corporation

 

(the “Buyer”)

 

March 31, 2005



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS    1 ARTICLE 2    SALE AND PURCHASE OF PROPERTIES    6
ARTICLE 3    PURCHASE PRICE    7             3.1.    Purchase Price    7 ARTICLE
4    ADJUSTMENTS TO PURCHASE PRICE    8             4.1.    Increases in
Purchase Price    8             4.2.    Decreases in Purchase Price    8 ARTICLE
5    REPRESENTATIONS AND WARRANTIES OF SELLERS    9             5.1.   
Organization    9             5.2.    Authority    9             5.3.    No
Conflict    9             5.4.    Enforceability    9             5.5.   
Contracts    9             5.6.    Litigation and Claims    10             5.7.
   Finder’s Fees    10             5.8.    Sale Contracts    10             5.9.
   Notices    10             5.10.    Imbalances    10             5.11.   
Property Obligations    10             5.12.    Property Operation    10
            5.13.    Take-or-Pay    10             5.14.    Taxes    11
            5.15.    Timely Receipt    11             5.16.    Timely Payment   
11             5.17.    Outstanding Obligations    11             5.18.   
Material Differences    11 ARTICLE 6    REPRESENTATIONS AND WARRANTIES OF BUYER
   11             6.1.    Organization    11             6.2.    Authority    11
            6.3.    No Conflicts    12             6.5.    Enforceability    12
            6.6.    Basis of Buyer’s Decision; Property Review    12
            6.7.    Buyer’s Experience and Counsel    12             6.8.   
Closing Funds    12             6.9.    No Further Distribution    12
            6.10.    Buyer’s Ability to Take Title    12             6.11.   
Buyer’s Ability to Operate    13             6.12.    Finder’s Fees    13

 

i



--------------------------------------------------------------------------------

ARTICLE 7    COVENANTS OF SELLER    13             7.1.    Conduct of Business
Pending Closing    13             7.2.    Access    14             7.3.   
Satisfaction of Conditions    14 ARTICLE 8    COVENANTS OF BUYER    14
            8.1.    Satisfaction of Conditions    14 ARTICLE 9    CONDITIONS
PRECEDENT TO THE OBLIGATIONS OF SELLER    14             9.1.    Representations
and Warranties    14             9.2.    Covenants    14             9.3.    No
Litigation    14             9.4.    Consents    15 ARTICLE 10    CONDITIONS
PRECEDENT TO THE OBLIGATIONS OF BUYER    15             10.1.    Representations
and Warranties    15             10.2.    Covenants    15             10.3.   
No Litigation    15             10.4.    Consents    15             10.5.   
Release of Liens    15 ARTICLE 11    TITLE MATTERS    15             11.1.   
Title Defect Notice    15             11.2.    Determination of Title Defects
and Defect Values    16             11.3.    Calculation of Defect Value    16
            11.4.    Exclusion of Properties Subject to Title Defects    17
            11.5.    Purchase Price Adjustment for Title Benefits    17 ARTICLE
12    ENVIRONMENTAL MATTERS    17             12.1.    Presence of Wastes, NORM,
Hazardous Substances and Asbestos    17             12.2.    Environmental
Assessment    18             12.3.    Notice of Adverse Environment Conditions
   18             12.4.    Determination of Adverse Environmental Conditions and
Remediation Values    18             12.5.    Exclusion of Properties Subject to
Adverse Environmental Conditions    20 ARTICLE 13    SUSPENSE FUNDS HELD BY
SELLER    20             13.1.    Suspense Funds Held By Seller    20 ARTICLE 14
   CLOSING    21             14.1.    The Closing    21             14.2.   
Closing Statement    21             14.3.    Closing Deliveries    21 ARTICLE 15
   POST-CLOSING ADJUSTMENTS    22             15.1.    Final Settlement
Statement    22             15.2.    Arbitration    22             15.3.   
Payment of Final Purchase Price    22

 

ii



--------------------------------------------------------------------------------

ARTICLE 16    ALLOCATION OF RISK    23             16.1.    Sellers’ Indemnity
   23             16.2.    Survival of Sellers’ Representations and Warranties
   23             16.3.    Buyer’s Indemnity    23             16.4.   
Assumption by Buyer    24             16.5.    Limitations of Warranties    24
            16.6.    Gas Balancing    25 ARTICLE 17    RISK OF LOSS    26
            17.1.    Casualty Loss    26             17.2.    Buyer’s Risk of
Loss    26 ARTICLE 18    TERMINATION AND REMEDIES    26             18.1.   
Termination    26             18.2.    Effect of Termination    27
            18.3.    Remedies    27 ARTICLE 19    ADDITIONAL COVENANTS    27
            19.1.    Further Assurances    27             19.2.    Access to
Records by Seller    28             19.3.    Use of Sellers’ Name    28
            19.4.    Sellers’ Employees    28 ARTICLE 20    ARBITRATION    28
            20.1.    Determination    28             20.2.    Decision Binding
   29 ARTICLE 21    MISCELLANEOUS    29             21.1.    Notice    29
            21.2.    Governing Law    30             21.3.    Assignment    30
            21.4.    Entire Agreement    30             21.5.    Amendment;
Waiver    30             21.6.    Severability    30             21.7.   
Construction    30             21.8.    Confidentiality    31             21.9.
   Headings    31             21.10.    Counterparts    31             21.11.   
Expenses, Fees and Taxes    31             21.12.    Laws and Regulations    31
            21.13.    Tax-Deferred Exchange Option    32             21.14.   
Public Announcements    32

 

 

iii



--------------------------------------------------------------------------------

Exhibits and Schedules:

 

Exhibit A:

   Leases

Exhibit B:

   Wells

Exhibit C:

   Form of Assignment

 

Schedule 5.3

   Consents; Preferential Purchase Rights

Schedule 5.5

   Material Contracts

Schedule 5.6

   Litigation

Schedule 5.10

   Gas Imbalances

Schedule 5.17

   Obligations

 

iv



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

 

This Purchase and Sale Agreement (“Agreement”) is made and entered into on March
31, 2005, by and among PXP Texas Limited Partnership, a Texas limited
partnership (“PXP Texas”), PXP Gulf Coast Inc., a Delaware corporation (“PXP
Gulf Coast”), and PXP Louisiana LLC, a Louisiana limited liability company (“PXP
Louisiana,” and together with PXP Texas and PXP Gulf Coast, “Sellers”) and XTO
Energy Inc., a Delaware corporation (“Buyer,” and together with Sellers, the
“Parties”).

 

ARTICLE 1

DEFINITIONS

 

“Adverse Environmental Condition” means any contamination or condition exceeding
regulatory limits and not otherwise authorized by permit or law, resulting from
any discharge, release, production, storage, treatment, seepage, escape,
leakage, emission, emptying, leaching or any other activities on, in or from any
Property, or the migration or transportation from other lands to any Property,
of any wastes, pollutants, contaminants, hazardous materials or other materials
or substances subject to regulation relating to the protection of the
environment that require remediation based upon the condition at the Effective
Time pursuant to any current federal, state or local laws or statutes, including
the Environmental Laws.

 

“Adverse Environmental Condition Notice” is defined in Section 12.3.

 

“Adverse Environmental Condition Removal” is defined in Section 12.5.

 

“Agreement” is defined in the preamble.

 

“Allocated Value” with respect to any Property means the value allocated to
Sellers’ interest in such Property as set forth on Exhibit B.

 

“Assignment” is defined in Section 14.3.1.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banks in Houston, Texas, are generally authorized or
obligated, by law or executive order, to close.

 

“Buyer” is defined in the preamble.

 

“Buyer Group” means Buyer, its affiliates and their respective employees,
officers, directors, agents and representatives.

 

“Buyer’s Suspense Account” is defined in Article 13.

 

“Casualty Loss” is defined in Section 17.1.

 

“Claim” means any loss, cost or expense (including reasonable attorneys’ fees,
experts’ fees and court costs), damage, obligation, claim, liability or cause of
action caused by, relating to or arising out of any lawsuit, regulatory or
administrative action whose basis is the violation of any law or regulation.

 

1



--------------------------------------------------------------------------------

“Closing” is defined in Section 14.1.

 

“Closing Date” is defined in Section 14.1.

 

“Confidentiality Agreement” is defined in Section 21.4.

 

“Contract” is defined in Section 2.1.3.

 

“Data” is defined in Section 7.2.

 

“Defect Notification Deadline” means 5:00 p.m., Houston, Texas time, on May 10,
2005.

 

“Defect Value” means, with respect to each Property that is agreed or determined
to be subject to a Title Defect, the lesser of (a) the Allocated Value of the
Property subject to such Title Defect and (b) the amount determined in
accordance with Section 11.2.2 with respect to such Title Defect.

 

“Easement” is defined in Section 2.1.4.

 

“Effective Time” is defined in Section 2.1.

 

“Environment Defects Notice” is defined in Section 12.3.

 

“Environmental Laws” means all applicable laws and regulations concerning or
relating to the pollution or protection of the environment, including the Clean
Air Act, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (“CERCLA”), the Federal Water Pollution Control Act, the Safe
Drinking Water Act, the Toxic Substance Control Act, the Hazardous and Solid
Waste Amendments Act of 1984, the Superfund Amendments and Reauthorization Act
of 1986, the Hazardous Materials Transportation Act, the Clean Water Act, the
National Environmental Policy Act, the Endangered Species Act, the Fish and
Wildlife Coordination Act, the National Historic Preservation Act and the Oil
Pollution Act of 1990, as such laws may be amended from time to time and all
regulations, orders, rulings, directives, requirements and ordinances
promulgated thereunder.

 

“Facilities” is defined in Section 2.1.2.

 

“Final Settlement Statement” is defined in Section 15.1.

 

“GAAP” means United States generally accepted accounting principles.

 

“Good and Defensible Title” means such title to the Properties that (a) entitles
Sellers to receive not less than the Net Revenue Interests set forth in Exhibit
B in all Hydrocarbons produced from the Wells, units or Leases described in
Exhibit B and (b) obligates Sellers to bear not more than the Working Interest
set forth in Exhibit B in the Wells, units or Leases described in Exhibit B
(unless there is a corresponding increase in the Net Revenue Interest) and (ii)
is free and clear of all liens and encumbrances, except for Permitted
Encumbrances.

 

2



--------------------------------------------------------------------------------

“Hydrocarbons” means oil, gas, natural gas liquids, condensate and related
hydrocarbons.

 

“Lease” is defined in Section 2.1.

 

“Liquidated Title Defect Payment” is defined in Section 11.3.2.

 

“Land” is defined in Section 2.1.1.

 

“Loss” means all damages, losses, liabilities, obligations, payments, amounts
paid in settlement, fines, penalties, costs (including reasonable fees and
expenses of attorneys, accountants and other professional advisors, as well as
of expert witnesses, and other costs of investigation, preparation and
litigation in connection with any pleading, claim, demand or other action) of
any kind or nature whatsoever, whether known or unknown, contingent or vested,
or matured or unmatured.

 

“Material Adverse Effect” means a material adverse effect on the ownership, use
or value of the Properties, taken as a whole.

 

“Material Contract” is defined in Section 5.5.

 

“Minimal Defect” means any individual Title Defect with a Defect Value of less
than the greater of (a) 2% of the Allocated Value of the Property affected
thereby or (b) $10,000, or any individual Adverse Environmental Condition with a
Remediation Value of less than the greater of (x) 2% of the Allocated Value of
the Property affected thereby or (y) $10,000.

 

“Net Revenue Interest” means Sellers’ interest in and to all production of
Hydrocarbons saved, produced and sold from any Well, unit or Lease described in
Exhibit B after giving effect to all valid lessor’s royalties, overriding
royalties, production payments, carried interests, liens and other encumbrances
or charges against production therefrom.

 

“NORM” means naturally occurring radioactive material.

 

“Outside Date” is defined in Section 14.1.

 

“Party” is defined in the preamble.

 

“Permit” is defined in Section 2.1.6.

 

“Permitted Encumbrances” means:

 

(a) Lessors’ royalties, overriding royalties, reversionary interests and similar
burdens if the cumulative effect of the burdens does not operate to reduce
Sellers’ Net Revenue Interest in a Well, unit or Lease described in Exhibit B
below the Net Revenue Interest for such Well, unit or Lease set forth in Exhibit
B or operate to increase Sellers’ Working Interest in a Well, unit or Lease
described in Exhibit B to more than the Working Interest for such Well, unit or
Lease set forth in Exhibit B;

 

3



--------------------------------------------------------------------------------

(b) Division orders and sales contracts terminable without penalty upon no more
than 30 days notice to the purchaser;

 

(c) Required third-party consents to assignment and similar agreements with
respect to which waivers or consents (i) are obtained from the appropriate
parties or (ii) are routinely obtained after Closing for transactions of this
nature;

 

(d) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s, tax and other similar liens or charges arising in the ordinary
course of business for obligations (i) that are not delinquent or that will be
paid and discharged in the ordinary course of business or (ii) if delinquent,
that are being contested in good faith by appropriate action of which Buyer is
notified in writing before Closing and for which Sellers indemnify Buyer
subsequent to Closing;

 

(e) All rights to consent by, required notices to, filings with, or other
actions by governmental entities in connection with the sale or conveyance of
oil and gas leases or interests therein if they are routinely obtained
subsequent to the sale or conveyance;

 

(f) Easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations that do not materially interfere with
oil and gas operations to be conducted on any Well or Lease;

 

(g) All (i) operating agreements, unit agreements, unit operating agreements,
pooling agreements and pooling designations affecting the Properties that are
contained in Sellers’ files or (ii) compulsory or commissioner’s pooling or
units; provided that the effect of any such documents will not reduce Sellers’
interest with respect to oil and gas produced from any Well, unit or Lease below
the Net Revenue Interest set forth in Exhibit B, or increase such Sellers’
Working Interest in such Well, unit or Lease to more than the Working Interest
set forth in Exhibit B for such Well, unit or Lease (unless there is a
corresponding increase in the Net Revenue Interest);

 

(h) Conventional rights of reassignment prior to release or surrender requiring
notice to the holders of the rights;

 

(i) All rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Properties in any manner, and all
applicable laws, rules and orders of any governmental authority;

 

(j) The terms and conditions of the Leases, and of all agreements that are
contained in Sellers’ files or that are recorded in the public records of the
appropriate jurisdiction and which do not reduce Sellers’ interest with respect
to oil and gas produced from any Well, unit or Lease below the Net Revenue
Interest set forth in Exhibit B for such Well, unit or Lease, or increase
Sellers’ Working Interest in such Well, unit or Lease to more than the Working
Interest set forth in Exhibit B for such Well, unit or Lease (unless there is a
corresponding increase in the Net Revenue Interest);

 

4



--------------------------------------------------------------------------------

(k) All other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities affecting the Properties which
individually or in the aggregate are not such as to interfere materially with
the operation, value or use of any of the Properties, could not reasonably be
expected to prevent or delay Buyer from receiving the proceeds of production
from any of Well, unit or Lease and which do not reduce Sellers’ interest with
respect to Hydrocarbons produced from any Well, unit or Lease below the Net
Revenue Interest set forth in Exhibit B for such Well, unit or Lease, or
increase Sellers’ Working Interest in such Well, unit or Lease to more than the
Working Interest set forth in Exhibit B for such Well, unit or Lease (unless
there is a corresponding increase in the Net Revenue Interest);

 

(l) Any Title Defects that constitute Minimal Defects; and

 

(m) Any Title Defects Buyer has expressly waived in writing or which are deemed
to have become Permitted Encumbrances under Section 11.1.

 

“Preliminary Purchase Price” is defined in Section 14.2.

 

“Property” is defined in the last sentence of Section 2.1.

 

“Purchase Price” is defined in Section 3.1.

 

“PXP Gulf Coast” is defined in the preamble.

 

“PXP Louisiana” is defined in the preamble.

 

“PXP Texas” is defined in the preamble.

 

“Record” is defined in Section 2.1.7.

 

“Remediation Value” is defined in Section 12.3.

 

“Routine Government Approvals” is defined in Section 5.2.

 

“Sellers” is defined in the preamble.

 

“Seller Group” means Sellers, their affiliates and the respective employees,
officers, directors, agents and representatives of Sellers and their affiliates.

 

“Sellers’ Knowledge” means the actual knowledge of any of Thomas Gladney, Marc
Hensel, Richard Pendleton, Jim Rumsey, John Stanford, Bud Simmons or Marc
Ernest.

 

“Sellers’ Retained Liabilities” is defined in the last sentence of Section 16.1.

 

“Tax Deferred Exchange” is defined in Section 21.13.

 

“Title Benefit” is defined in Section 11.5.

 

“Title Defect” is defined in Section 11.1.

 

5



--------------------------------------------------------------------------------

“Title Defect Notice” is defined in Section 11.1.

 

“Title Defect Removal” is defined in Section 11.4.

 

“Uncured Title Defect” means any Title Defect, other than a Minimal Defect,
neither removed pursuant to a Title Defect Removal, nor cured, not later than
two Business Days prior to Closing.

 

“Uncured Title Defects Value” means the Aggregate Defect Value for all Uncured
Title Defects minus the aggregate value of all Title Benefits.

 

“Unremedied Adverse Environmental Condition” means any Adverse Environmental
Condition, other than a Minimal Defect, that has not been removed pursuant to an
Adverse Environmental Condition Removal, and for which Seller has not elected to
remediate under Section 12.4.3.

 

“Unremedied Adverse Environmental Conditions Value” means the aggregate
Remediation Value of all Unremedied Adverse Environmental Conditions.

 

“Well” is defined in Section 2.1.2.

 

“Working Interest” means, with respect to the Wells, units or Leases set forth
in Exhibit B, Sellers’ interest in and to the full and entire leasehold estate
created under and by virtue of the Leases and all rights and obligations of
every kind and character appurtenant thereto or arising therefrom, without
regard to any valid lessor’s royalty, overriding royalties, production payments,
carried interests, liens, or other encumbrances or charges against production
therefrom insofar as such interest in said leasehold estate is burdened with the
obligation to bear and pay costs of operations.

 

ARTICLE 2

SALE AND PURCHASE OF PROPERTIES

 

2.1. Subject to the terms and conditions herein set forth, Sellers agree to
sell, assign, convey and deliver to Buyer, and Buyer agrees to purchase and
acquire from Sellers at the Closing, but effective as of 7:00 A.M. on January 1,
2005 (the “Effective Time”), all of Sellers’ right, title and interest in and to
the following:

 

2.1.1. The oil, gas and mineral leases, and the leasehold estates created
thereby, described in Exhibit A (collectively, the “Leases”), and all of the
lands covered by the Leases (“Lands”), together with corresponding interests in
and to all the property and rights incident thereto, including all rights in any
pooled or unitized acreage by virtue of the Lands being a part thereof, all
production from the pool or unit allocated to any such Lands; and all interests
in any wells within the pool or unit associated with the Lands;

 

2.1.2. All producing, non-producing, shut-in and abandoned oil and gas wells,
salt water disposal wells, injection wells, and water wells located on the
Leases or lands pooled or unitized therewith, including the wells described in
Exhibit B and the proration units associated therewith (“Wells”), the Leases, or
portions thereof, associated with

 

6



--------------------------------------------------------------------------------

proved undeveloped reserves separately identified as individual Properties in
Exhibit B and all pipelines, personal property, equipment, fixtures, and
improvements located on and appurtenant to the Leases and Lands or elsewhere
insofar as they are used or obtained in connection with the operation of the
Leases or relate to the production, treatment, sale, or disposal of Hydrocarbons
or water produced from the Leases or Lands or attributable thereto (the
“Facilities”);

 

2.1.3. All farmout and farmin agreements, operating agreements, production sales
and purchase contracts, saltwater disposal agreements, surface leases, division
and transfer orders, and (to the extent transferable by Sellers without material
restrictions under third party agreements) all other contracts, contractual
rights, interests and other agreements covering or affecting any or all of the
Leases, Lands, Wells and Facilities (the “Contracts”);

 

2.1.4. All easements, rights-of-way, licenses, authorizations, permits, and
similar rights and interests applicable to, or used or useful in connection
with, any or all of the Leases, Lands, Wells and Facilities (the “Easements”);

 

2.1.5. All Hydrocarbons (or the proceeds from the sale of Hydrocarbons) produced
after the Effective Time attributable to Sellers’ interest in the Leases, Lands,
Wells, Facilities and Contracts;

 

2.1.6. All environmental and other governmental (whether federal, state or
local) permits, licenses, orders, authorizations, franchises and related
instruments or rights relating to the ownership, operation or use of the Leases,
Lands, Wells and Facilities (the “Permits”); and

 

2.1.7. To the extent transferable without material restriction or payment of a
transfer or licensing fee under third party agreements, all books, files,
records, correspondence, studies, surveys, reports, geologic, proprietary
geophysical and seismic data (including raw data and any interpretative data or
information relating to such geologic, geophysical and seismic data) and other
data in the actual possession or control of Sellers and relating to the
operation of the Leases, Lands, Wells and Facilities, including all title
records, customer lists, supplier lists, sales materials, promotional materials,
operational records, technical records, production and processing records,
division order and lease right-of-way files, accounting files and contract files
(the “Records”).

 

All of the real and personal properties, rights, titles, and interests described
in Sections 2.1.1 through 2.1.7, subject to the limitations and terms expressly
set forth herein and in Exhibits A and B, are hereinafter collectively called
the “Properties” or, individually, a “Property.”

 

ARTICLE 3

PURCHASE PRICE

 

3.1. Purchase Price. The total purchase price for all of Sellers’ interest in
the Properties shall be Three Hundred Fifty Million Dollars ($350,000,000) (the
“Purchase Price”), subject to any applicable adjustments as hereinafter
provided.

 

7



--------------------------------------------------------------------------------

ARTICLE 4

ADJUSTMENTS TO PURCHASE PRICE

 

The Purchase Price shall be adjusted as follows:

 

4.1. Increases in Purchase Price. The Purchase Price shall be increased by an
amount equal to the sum of the following amounts:

 

4.1.1. The amount of costs and expenses actually paid or to be paid by Sellers
and their affiliates related to owning, operating, producing and maintaining the
Properties from the Effective Time to the Closing Date, including capital
expenditures, plus a fixed overhead charge of $325,000 per month, which shall be
in lieu of any per-well COPAS administrative charges on wells operated by any
Seller or any affiliate of Sellers;

 

4.1.2. The amount of all prepaid expenses, including ad valorem, property and
similar taxes and assessments based upon or measured by ownership, relating to
the Properties, paid by Sellers and attributable to periods of time after the
Effective Time;

 

4.1.3. The amount of all upward adjustments to the Purchase Price provided for
in this Agreement; and

 

4.1.4. The value of (a) all oil and other Hydrocarbons in pipelines or in tanks
above the pipeline sales connection, in each case at the Effective Time that is
credited to the Properties and not sold by Sellers prior to Closing, (b) all
unsold inventory of gas plant products attributable to the Properties at the
Effective Time and not sold by Sellers prior to Closing, each such value to be
the market or, if applicable, the contract price in effect as of the Effective
Time, less any applicable severance taxes and royalties and (c) all gas
imbalance volumes owed to a Seller by a third party as of the Effective Time as
reflected on Schedule 5.10, multiplied by $3.50 per mmbtu.

 

4.2. Decreases in Purchase Price. The Purchase Price shall be decreased by an
amount equal to the sum of the following amounts:

 

4.2.1. The amount of all proceeds paid or to be paid to Sellers, including
proceeds from the sale of production, net of all applicable taxes and royalties
paid or to be paid by Sellers, attributable to the Properties for periods of
time after the Effective Time;

 

4.2.2. An amount equal to all ad valorem, property, and similar taxes and
assessments based upon or measured by ownership, relating to the Properties that
are unpaid as of the Closing Date and attributable to periods of time prior to
the Effective Time;

 

4.2.3. The amount, if any, relating to Title Defect Removals under Section 11.4;

 

4.2.4. The amount, if any, by which the Uncured Title Defects Value exceeds
$7,000,000;

 

8



--------------------------------------------------------------------------------

4.2.5. The amount, if any, by which the Unremedied Adverse Environmental
Conditions Value exceeds $7,000,000;

 

4.2.6. All gas imbalance volumes owed by a Seller to a third party as of the
Effective Time as reflected on Schedule 5.10, multiplied by $3.50 per mmbtu; and

 

4.2.7. Any other amount provided for in this Agreement.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Sellers represent and warrant to Buyer that each of the statements made in this
Article 5 are true and correct as of the date of this Agreement and will be true
and correct as of the Closing Date.

 

5.1. Organization. PXP Texas is a Texas limited partnership validly existing and
in good standing under the laws of the state of Texas. PXP Gulf Coast is a
Delaware corporation validly existing and in good standing under the laws of the
State of Delaware. PXP Louisiana is a Delaware limited liability company validly
existing and in good standing under the laws of the State of Delaware. Each
Seller is in good standing and duly qualified to do business in each other
jurisdiction in which the conduct of its business or ownership or leasing of its
properties makes such qualification or registration necessary.

 

5.2. Authority. Each Seller has full power to enter into and perform its
obligations under this Agreement and has taken all proper limited partnership or
limited liability company action to authorize entering into this Agreement and
performing its obligations hereunder.

 

5.3. No Conflict. To Sellers’ Knowledge, neither the execution and delivery of
this Agreement, nor the consummation of the transactions contemplated hereby,
nor the compliance with the terms hereof will result in any default under any
material agreement or instrument to which any Seller is a party (including its
governing documents) or by which any of the Properties is bound, or violate any
order, writ, injunction, decree, statute, rule or regulation applicable to any
Seller or to any of the Properties, other than requirements to obtain (a) those
consents to assignment or waivers of preferential rights to purchase from third
parties set forth in Schedule 5.3 and (b) approvals from governmental entities
customarily obtained post-closing.

 

5.4. Enforceability. This Agreement has been duly executed and delivered on
behalf of each Seller and constitutes (and the Assignment, when executed and
delivered at Closing, will constitute) the legal, valid and binding obligation
of such Seller, enforceable in accordance with its terms, except as limited by
bankruptcy or other similar laws applicable generally to creditors’ rights and
as limited by general equitable principles.

 

5.5. Contracts. To Sellers’ Knowledge, Schedule 5.5 describes (a) all area of
mutual interests agreements (other than area of mutual provisions of customary
joint operating agreements), all purchase or sale agreements (other than with
respect to production of Hydrocarbons and the disposition of field equipment in
the ordinary course), partnership (other than tax partnerships), joint venture
and/or exploration or development program agreements relating to Wells and
Leases or otherwise included in the Properties, (b) all of the production

 

9



--------------------------------------------------------------------------------

sales, marketing and processing agreements relating to the Wells and Leases,
other than such agreements which are terminable by Sellers without penalty on 30
or fewer days’ notice and (c) any contracts or agreements (other than contracts
for utility services) burdening the Properties which could reasonably be
expected to obligate Sellers to expend in excess of $250,000 in any calendar
year ((a) – (c) collectively, the “Material Contracts”). To Sellers’ Knowledge,
(x) no Seller has received written notice of its default under any of the
Material Contracts, (y) the Leases or the Easements; the Material Contracts and
the Leases are in full force and effect and have not been modified or amended in
any material respect; and (z) no Seller is in default in any material respect
thereunder or under any Easement.

 

5.6. Litigation and Claims. Except as set forth on Schedule 5.6, no suit,
action, demand, proceeding, lawsuit or other litigation is pending or, to
Sellers’ Knowledge, threatened with respect to any Seller that could reasonably
be expected to materially and adversely affect the ownership, operation or value
of the Properties or any of the Wells or Leases.

 

5.7. Finder’s Fees. Except as set forth in Section 14.3.6, no Seller has
incurred any liability, contingent or otherwise, for brokers’ or finders’ fees
with respect to this transaction for which Buyer shall have any responsibility
whatsoever.

 

5.8. Sale Contracts. Except for (a) contracts governing the sale of Hydrocarbons
in the ordinary course or (b) the disposition in the ordinary course of
equipment no longer suitable for oil and gas field operations, there are no
contracts or options outstanding for the sale, exchange or transfer of any
Seller’s interest in the Properties or any portion thereof.

 

5.9. Notices. To Sellers’ Knowledge, (a) Sellers’ operation of the Properties is
not the subject of any pending regulatory compliance or enforcement actions and
(b) no Seller has received written notice, which has not heretofore been
complied with, of any violation of laws, rules or regulations (federal, state
and local) issued with respect to the Properties.

 

5.10. Imbalances. To Sellers’ Knowledge, except as set forth on Schedule 5.10,
there are no gas or other Hydrocarbon production, pipeline, transportation or
processing imbalances existing as of the Effective Time with respect to any of
the Properties.

 

5.11. Property Obligations. All rentals, royalties, shut-in royalties,
overriding royalties and other payments due pursuant to or with respect to the
Leases have been properly paid, except for such failures to pay which could not
reasonably be expected to have a Material Adverse Effect.

 

5.12. Property Operation. To Sellers’ Knowledge, the Wells have been drilled,
completed, operated, developed and produced in material compliance with all
applicable judgments, orders, laws, rules and regulations (other than those
relating to environmental or title matters, which are dealt with in Article 11
and Article 12) and all necessary certificates, consents, permits, licenses and
other governmental authorizations (other than those relating to environmental or
title matters, which are dealt with in Article 11 and Article 12) which are
material to the ownership, use or operation of the Properties have been obtained
and are in force.

 

5.13. Take-or-Pay. To Sellers’ Knowledge, except as set forth on Exhibit B,
neither Seller is obligated, under a take-or-pay or similar arrangement, or by
virtue of an election to non-

 

10



--------------------------------------------------------------------------------

consent, or not participate in a past or current operation on the Properties
pursuant to the applicable operating agreement, to produce Hydrocarbons, or
allow Hydrocarbons to be produced, without receiving full payments at the time
of delivery in an amount that corresponds to the Net Revenue Interest in the
Hydrocarbons attributable to any Well, unit or Lease described in Exhibit B.

 

5.14. Taxes. All taxes that are due based on or measured by the ownership of any
Property, the production or removal of Hydrocarbons therefrom or the receipt of
proceeds therefrom have been properly paid.

 

5.15. Timely Receipt. To Sellers’ Knowledge, each Seller is timely receiving, in
all material respects, its share of proceeds from the sale of Hydrocarbons
produced from the Properties without suspense, counterclaim or set-off. There
has been no production of Hydrocarbons from the Properties in excess of the
allowable production established pursuant to applicable state or federal law or
regulation that would result in any material restriction on production from the
Leases subsequent to the Effective Time.

 

5.16. Timely Payment. Each Seller has paid its share of all costs payable by it
under the Leases and the Material Contracts, except those being contested in
good faith.

 

5.17. Outstanding Obligations. Except as otherwise described in Schedule 5.17,
to Sellers’ Knowledge, there are no outstanding authorizations for expenditures
or other written commitments or proposals to conduct operations on the
Properties.

 

5.18. Material Differences. To Sellers’ Knowledge, there exist no material
differences between the Lease Operating Expense and Revenue statements for the
Properties provided by Sellers to Buyer as compared to the lease operating
expenses incurred by Sellers and the revenues received by Sellers for the
periods covered in the statements.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Sellers that each of the statements made in
this Article 6 are true and correct as of the date of this Agreement and will be
true and correct as of the Closing Date.

 

6.1. Organization. Buyer is a corporation validly existing and in good standing
under the laws of the State of its incorporation. Buyer is in good standing and
duly qualified to do business in each other jurisdiction in which the conduct of
its business or ownership or leasing of its properties makes such qualification
or registration necessary, and, as of Closing, will be qualified to do business
and be in good standing under the laws of the States of Texas, Louisiana and
Oklahoma.

 

6.2. Authority. Buyer has full power to enter into and perform its obligations
under this Agreement and has taken all proper corporate action to authorize
entering into this Agreement and performing its obligations hereunder.

 

11



--------------------------------------------------------------------------------

6.3. No Conflicts. Neither the execution and delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, nor the compliance with
the terms hereof will result in any default under any material agreement or
instrument to which Buyer is a party (including its governing documents), or
violate any order, writ, injunction, decree, statute, rule or regulation
applicable to Buyer or any of its properties.

 

6.5. Enforceability. This Agreement has been duly executed and delivered on
behalf of Buyer and constitutes the legal, valid and binding obligation of
Buyer, enforceable in accordance with its terms, except as limited by bankruptcy
or other similar laws applicable generally to creditor’s rights and as limited
by general equitable principles.

 

6.6. Basis of Buyer’s Decision; Property Review. Buyer:

 

6.6.1. Has such knowledge and experience in financial and business matters that
it is capable of evaluating the merits and risks of its investment in the
Properties contemplated hereby, and is able to bear the economic risk of such
investment indefinitely;

 

6.6.2. Has (a) had the opportunity to meet with representative officers and
other representatives of Sellers to discuss the Properties and (b) received all
materials, documents and other information that Buyer deems necessary or
advisable to evaluate the Properties;

 

6.6.3. Has made its own independent examination, investigation, analysis and
evaluation of the Properties, including its own estimate of the value of the
Properties; and

 

6.6.4. Has undertaken such due diligence pertaining to the Properties as Buyer
deems adequate, including that described above.

 

6.7. Buyer’s Experience and Counsel. Buyer is an experienced and knowledgeable
investor and operator in the oil and gas business. Prior to entering into this
Agreement, Buyer was advised by and has relied solely on its own expertise and
legal, tax, engineering, and other professional counsel concerning this
Agreement, the Properties and the value thereof.

 

6.8. Closing Funds. Buyer has or will have at the Closing sufficient funds to
enable the payment to Sellers by wire transfer of the Purchase Price in
accordance with Article 14 and otherwise to perform Buyer’s obligations under
this Agreement.

 

6.9. No Further Distribution. Buyer is acquiring the Properties for its own
account and not with a view to, or for offer of resale in connection with, a
distribution thereof, within the meaning of the Securities Act of 1933, 15
U.S.C. § 77a et seq., and any other rules, regulations, and laws pertaining to
the distribution of securities. Buyer has not sought or solicited, nor is Buyer
participating with, investors, partners or other third parties in order to fund
the Purchase Price and to close this transaction, and all funds used by Buyer in
connection with this transaction are Buyer’s own funds.

 

6.10. Buyer’s Ability to Take Title. Buyer is unaware of any fact or
circumstance which would preclude or inhibit unconditional approval of Sellers’
assignment of the Properties to Buyer by any governmental agency, including
meeting existing or increased bonding requirements.

 

12



--------------------------------------------------------------------------------

6.11. Buyer’s Ability to Operate. Buyer is unaware of any fact or circumstance
which would preclude or inhibit Buyer’s qualification to operate any oil, gas
and mineral leases and pipeline(s) previously operated by Sellers, including
meeting existing or bonding or other security requirements of any lessee or
governmental agency.

 

6.12. Finder’s Fees. Except as set forth in Section 14.3.6, Buyer has not
incurred any liability, contingent or otherwise, for brokers’ or finders’ fees
in respect to this transaction for which any Seller shall have any
responsibility whatsoever.

 

ARTICLE 7

COVENANTS OF SELLER

 

7.1. Conduct of Business Pending Closing. From the date hereof to the Closing
Date, except as provided herein, as required by any obligation, agreement,
Lease, contract, or instrument referred to on any Exhibit or Schedule or as
otherwise consented to in writing by Buyer, each Seller will:

 

7.1.1. Not (a) act in any manner with respect to the Properties other than in
the normal, usual and customary manner, consistent with prior practice; (b)
dispose of, encumber or relinquish any of the Properties (other than any
relinquishment resulting from the expiration of any Lease or Material Contract
in accordance with its terms); (c) waive, compromise or settle any material
right or claim with respect to any of the Properties; or (d) except with respect
to those matters identified in Schedule 5.17, make capital or workover
expenditures with respect to the Properties in excess of $75,000 (net to
Sellers’ interest), except when required by an emergency when there shall have
been insufficient time to obtain advance consent (provided, that Seller will
promptly notify Buyer of any such emergency expenditures);

 

7.1.2. Use commercially reasonable efforts to preserve relationships with all
third parties having business dealings with respect to the Properties;

 

7.1.3. Cooperate with Buyer in the notification of all applicable governmental
regulatory authorities of the transactions contemplated hereby and cooperate
with Buyer in obtaining the issuance by each such authority of such permits,
licenses and authorizations as may be necessary for Buyer to own and operate the
Properties following the Closing;

 

7.1.4. Use commercially reasonable efforts, when necessary in Buyer’s opinion,
to seek appointment of Buyer as the successor operator to Seller with respect to
all Properties currently operated by Seller;

 

7.1.5. Until Closing maintain all insurance with respect to the Properties
currently in force with the same coverages and limits as are in effect at the
date hereof; and

 

13



--------------------------------------------------------------------------------

7.1.6. Use commercially reasonable efforts to obtain the consents or waivers
listed on Schedule 5.3.

 

7.2. Access. Each Seller shall afford to Buyer and its authorized
representatives reasonable access, at Buyer’s sole risk and expense, from the
date hereof until the Closing Date during normal business hours, to (a) the
Properties operated by such Seller (provided, however, that Buyer shall
indemnify and hold harmless Seller from and against any and all Claims arising
from Buyer’s inspection of the Properties (including Claims for personal
injuries, property damage and reasonable attorneys’ and experts’ fees, AND
SPECIFICALLY FOR CLAIMS ARISING OUT OF OR PARTIALLY OR FULLY CAUSED BY THE
NEGLIGENCE OF SELLERS OR THEIR AGENTS OR REPRESENTATIVES)), and (b) such
Seller’s operating, accounting, contract, corporate and legal files, records,
materials, data and information regarding the Properties (“Data”); provided,
however, that Data shall not include (x) any legal materials the disclosure of
which such Seller determines would jeopardize the assertion of a privilege in
ongoing or anticipated litigation with third parties, or (y) information, the
disclosure of which would violate any confidentiality agreement to which such
Seller is bound.

 

7.3. Satisfaction of Conditions. Sellers will use commercially reasonable
efforts to take all actions and to do all things necessary to consummate, make
effective and comply with all of the terms of this Agreement (including
satisfaction, but not waiver, of the Closing conditions for which they are
responsible or otherwise in control).

 

ARTICLE 8

COVENANTS OF BUYER

 

8.1. Satisfaction of Conditions. Buyer will use commercially reasonable efforts
to take all actions and to do all things necessary to consummate, make effective
and comply with all of the terms of this Agreement (including satisfaction, but
not waiver, of the Closing conditions for which it is responsible or otherwise
in control).

 

ARTICLE 9

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF SELLER

 

The obligations of Sellers to be performed at the Closing are subject to the
fulfillment (or waiver by Sellers in their sole discretion), before or at the
Closing, of each of the following conditions:

 

9.1. Representations and Warranties. The representations and warranties by Buyer
set forth in Article 6 shall be true and correct in all material respects at and
as of the Closing as though made at and as of the Closing.

 

9.2. Covenants. Buyer shall have performed and complied with in all material
respects all covenants and agreements required to be performed and satisfied by
it at or prior to Closing.

 

9.3. No Litigation. There shall be no suits, actions or other proceedings
pending or threatened to restrain or prohibit the consummation of the
transactions contemplated by this Agreement.

 

14



--------------------------------------------------------------------------------

9.4. Consents. All consents and approvals required to be obtained before Closing
shall have been obtained or shall have expired without being exercised and have
therefore been waived, except for those consents and approvals which are
customarily obtained after closing of transactions similar to those contemplated
hereby.

 

ARTICLE 10

CONDITIONS PRECEDENT TO THE OBLIGATIONS OF BUYER

 

The obligations of Buyer to be performed at the Closing are subject to the
fulfillment (or waiver by Buyer in its sole discretion), before or at the
Closing, of each of the following conditions:

 

10.1. Representations and Warranties. The representations and warranties of the
Sellers set forth in Article 5 shall be true and correct in all material
respects at and as of the Closing as though made at and as of the Closing;
provided, however, that in no event shall the existence of a Title Defect or an
Adverse Environmental Condition cause a representation or warranty to be untrue
or incorrect.

 

10.2. Covenants. Sellers shall have performed and complied with in all material
respects all covenants and agreements required to be performed and satisfied by
them at or prior to Closing.

 

10.3. No Litigation. There shall be no suits, actions or other proceedings
pending or threatened to restrain or prohibit the consummation of the
transactions contemplated by this Agreement.

 

10.4. Consents. All consents and approvals required to be obtained before
Closing shall have been obtained or shall have expired without being exercised
and have therefore been waived, except for those consents and approvals which
are customarily obtained after closing of transactions similar to those
contemplated hereby.

 

10.5. Release of Liens. All mortgages, deeds of trust and other liens of record
burdening the Properties, if any (other than Permitted Liens), which secure
indebtedness of Sellers or any of their affiliates shall be released at or
before Closing.

 

ARTICLE 11

TITLE MATTERS

 

11.1. Title Defect Notice. Buyer shall in good faith provide Sellers with
written notice (a “Title Defect Notice”) at or before the Defect Notification
Deadline of any fact that renders Sellers’ title to any Property less than Good
and Defensible Title (“Title Defect”), in each case together with, in reasonable
detail, a description of (a) the Well, unit and/or Lease with respect to which
the claimed Title Defect(s) relate, (b) the nature of such claimed Title
Defect(s) and (c) Buyer’s calculation of the value of each claimed Title
Defect(s) in accordance with the guidelines set forth in Section 11.3. Any Title
Defect that is not identified in a properly and timely delivered Title Defect
Notice shall thereafter be forever waived and expressly assumed by Buyer and
shall be deemed to have become a Permitted Encumbrance.

 

15



--------------------------------------------------------------------------------

11.2. Determination of Title Defects and Defect Values.

 

11.2.1. Within ten Business Days after Sellers’ receipt of a Title Defect
Notice, either Seller shall notify Buyer as to whether Sellers agree with the
Title Defects claimed therein and/or the values proposed for such Title Defects
therein. If Seller does not agree with any such claimed Title Defect and/or any
such proposed value, then the Parties shall promptly enter into good faith
negotiations and shall attempt to agree on such matters. The value agreed by the
Parties with respect to a Title Defect shall be the Defect Value for such Title
Defect.

 

11.2.2. If the Parties cannot reach agreement concerning either the existence of
a Title Defect or a value therefor with respect to any Property prior to
Closing, then, upon any Party’s written request, the Parties shall submit such
dispute to a mutually acceptable attorney or other consultant experienced in
title examination in the state in which such Property is located for prompt
resolution; provided, however, that if at any time any consultant so chosen
fails or refuses to perform hereunder, a new consultant shall be chosen by the
Parties. The cost of any such consultant shall be borne 50% by Sellers and 50%
by Buyer. For any such dispute resolution process, Sellers and Buyer shall
present a written statement of their respective positions on the dispute to the
consultant within three Business Days after the consultant is selected, and the
consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten Business
Days of receipt of such statements. The determination by the consultant shall be
conclusive and binding on the Parties and shall be enforceable against any Party
in any court of competent jurisdiction, and the value determined by the
consultant with respect to a Title Defect shall be the Defect Value for such
Title Defect. If necessary to complete such determination, the Closing Date
shall be deferred until the consultant has made a determination of the disputed
issues with respect thereto and all subsequent dates and required activities
having reference to the Closing Date shall be correspondingly deferred;
provided, however, that, unless the Parties mutually agree in writing to the
contrary, the Closing Date shall not be deferred under this Section 11.2.2 in
any event for more than ten Business Days.

 

11.2.3. Sellers shall have the right, but not the obligation, to cure any fact
agreed or determined to be a Title Defect.

 

11.3. Calculation of Defect Value.

 

11.3.1. If a Title Defect exists because Sellers own a lesser Net Revenue
Interest in a Property than that shown for such Property on Exhibit B, then the
Defect Value with respect to such Title Defect shall be the amount equal to the
product of (a) the Allocated Value of such Property and (b) a fraction, the
numerator of which is the interest agreed or determined to be owned by Sellers
and the denominator of which is the respective interest set forth on Exhibit B.

 

11.3.2. If a Title Defect is a lien, encumbrance or other charge upon a Property
which is liquidated in amount, but such Title Defect is not a Minimal Defect,
then Sellers shall either (a) instruct Buyer to pay at Closing the sum necessary
to be paid to the

 

16



--------------------------------------------------------------------------------

obligee to remove the Title Defect from such Property (the aggregate of all such
amounts, the “Liquidated Title Defect Payment”) or (b) retain the obligation of
such Title Defect and elect to challenge the validity thereof (or of any portion
thereof), in which case Buyer shall extend reasonable cooperation to Sellers in
such efforts at no risk or expense to Buyer.

 

11.3.3. If a Title Defect represents an obligation or burden upon a Property for
which the economic detriment to Buyer is not liquidated but can be estimated
with reasonable certainty, the Defect Value with respect to such Title Defect
shall be the sum the Parties mutually agree upon in good faith as the present
value of the adverse economic effect such Title Defect will have on such
Property. If the Parties cannot reach an agreement as to such Defect Value, then
such dispute shall be resolved in the manner set forth in Section 11.2.

 

11.4. Exclusion of Properties Subject to Title Defects. With respect to any
Property subject to a Title Defect, Sellers shall have the option (which must be
exercised by written notice to Buyer at least five Business Days prior to
Closing) to remove such Property from this Agreement, in which case the Purchase
Price shall be reduced by the Allocated Value of such Property. If a third party
exercises an applicable preferential right of purchase with respect to any
Property, the Purchase Price shall be reduced by the Allocated Value of such
Property or, if the preferential right affects less than 100% of such Property,
a pro rata portion thereof calculated in accordance with Section 11.3.1, and
such Property (or portion thereof) shall be removed from this Agreement. The
removal of a Property or portion thereof under this Section 11.4 is referred to
as a “Title Defect Removal”.

 

11.5. Purchase Price Adjustment for Title Benefits. If it is agreed or
determined that Sellers own a greater Net Revenue Interest in a Property than is
set forth in Exhibit B which exceeds an amount (calculated on the same basis as
Defect Values) equal to the greater of (a) 2% of the Allocated Value of such
Property or (b) $10,000 (a “Title Benefit”), the aggregate amount thereof will
be taken as an offset to the Uncured Title Defects Value, if any; otherwise, no
adjustment to the Purchase Price shall be made therefor.

 

ARTICLE 12

ENVIRONMENTAL MATTERS

 

12.1. Presence of Wastes, NORM, Hazardous Substances and Asbestos. BUYER
ACKNOWLEDGES THAT THE PROPERTIES HAVE BEEN USED TO EXPLORE FOR, DEVELOP AND
PRODUCE HYDROCARBONS, AND THAT SPILLS OF WASTES, CRUDE OIL, PRODUCED WATER,
HAZARDOUS SUBSTANCES AND OTHER MATERIALS MAY HAVE OCCURRED THEREON.
ADDITIONALLY, THE PROPERTIES, INCLUDING PRODUCTION EQUIPMENT, MAY CONTAIN
ASBESTOS, HAZARDOUS SUBSTANCES OR NORM. NORM MAY AFFIX OR ATTACH ITSELF TO THE
INSIDE OF WELLS, MATERIALS AND EQUIPMENT AS SCALE OR IN OTHER FORMS, AND
NORM-CONTAINING MATERIAL MAY HAVE BEEN BURIED OR OTHERWISE DISPOSED OF ON THE
PROPERTIES. A HEALTH HAZARD MAY EXIST IN CONNECTION WITH THE PROPERTIES BY
REASON THEREOF. SPECIAL PROCEDURES MAY BE REQUIRED FOR REMEDIATION, REMOVING,

 

17



--------------------------------------------------------------------------------

TRANSPORTING AND DISPOSING OF ASBESTOS, NORM, HAZARDOUS SUBSTANCES AND OTHER
MATERIALS FROM THE PROPERTY. With respect to the Properties actually acquired by
Buyer at Closing hereunder, Buyer assumes all liability for the assessment,
remediation, removal, transportation and disposal of these materials and
associated activities in accordance with the applicable rules, regulations and
requirements of governmental agencies, unless otherwise provided in this Article
12.

 

12.2. Environmental Assessment. Buyer shall have the opportunity to conduct at
its sole risk and expense an environmental assessment of the Properties;
provided, however, that Buyer shall not conduct any Phase II audits without
Sellers’ prior written consent. Seller will provide reasonable access for this
purpose to Properties operated by Seller; for any Property not operated by
Seller, Seller will reasonably cooperate with Buyer in contacting the operators
of any such non-operated Property directly to arrange for access for the
purposes of environmental assessment. While performing any environmental
assessment, Buyer or any of its representatives and agents must comply with
Seller’s environmental and safety rules and policies on Seller-operated
Properties, and with the operator’s environmental and safety rules and policies
on all other Properties. Prior to Closing, Buyer will not disclose any
information obtained in its environmental assessment to third parties unless
agreed to in writing by Seller or unless such disclosure is expressly required
by applicable law or regulation or is required pursuant to legal process of any
court or governmental authority. Buyer will notify Seller in advance of any such
disclosure and will furnish Seller copies of all materials to be disclosed prior
to any disclosure thereof. As soon as possible after Buyer’s receipt thereof,
Buyer shall forward to Seller copies of all reports, data, analysis, test
results, remediation costs estimates and recommended remediation procedure or
other information concerning or derived from Buyer’s environmental assessment.

 

12.3. Notice of Adverse Environment Conditions. Buyer shall in good faith
provide Sellers with written notice (an “Adverse Environmental Condition
Notice”) at or before the Defect Notification Deadline of any claimed Adverse
Environmental Condition, in each case together with, in reasonable detail, a
description of (a) the Well, unit and/or Lease or Easement with respect to which
such Adverse Environmental Condition(s) is claimed, (b) the nature of such
claimed Adverse Environmental Condition(s) and (c) Buyer’s proposed calculation
of the cost to remediate such claimed Adverse Environmental Condition(s) (the
“Remediation Value”). Any Adverse Environmental Condition that is not identified
in a properly and timely delivered Environmental Defects Notice shall thereafter
be forever waived and expressly assumed by Buyer.

 

12.4. Determination of Adverse Environmental Conditions and Remediation Values.

 

12.4.1. Within ten Business Days after Sellers’ receipt of an Adverse
Environmental Conditions Notice, Sellers shall notify Buyer as to whether
Sellers agree with the Adverse Environmental Condition claimed therein and/or
the Remediation Value proposed to be required for remediation of such Adverse
Environmental Condition. If Sellers do not agree with any such claimed Adverse
Environmental Condition and/or any such proposed Remediation Value, then the
Parties shall promptly enter into good faith negotiations and shall attempt to
agree on such matters. The value agreed by the Parties with respect to an
Adverse Environmental Condition shall be the Remediation Value for such Adverse
Environmental Condition.

 

18



--------------------------------------------------------------------------------

12.4.2. If the Parties cannot reach agreement concerning either the existence of
an Adverse Environmental Condition or a Remediation Value therefor with respect
to any Property prior to Closing, then, upon any Party’s written request, the
Parties shall submit such dispute to a mutually acceptable environmental
consultant or other consultant experienced in oil and gas producing property
environmental remediation in the state in which such Property is located for
prompt resolution; provided, however, that if at any time any consultant so
chosen fails or refuses to perform hereunder, a new consultant shall be chosen
by the Parties. The cost of any such consultant shall be borne 50% by Sellers
and 50% by Buyer. For any such dispute resolution process, Sellers and Buyer
shall present a written statement of their respective positions on the dispute
to the consultant within three Business Days after the consultant is selected,
and the consultant shall make a determination of all points of disagreement in
accordance with the terms and conditions of this Agreement within ten Business
Days of receipt of such statements. The determination by the consultant shall be
conclusive and binding on the Parties and shall be enforceable against any Party
in any court of competent jurisdiction, and the value determined by the
consultant with respect to an Adverse Environmental Condition shall be the
Remediation Value for such Adverse Environmental Condition. If necessary to
complete such determination, the Closing Date shall be deferred until the
consultant has made a determination of the disputed issues with respect thereto
and all subsequent dates and required activities having reference to the Closing
Date shall be correspondingly deferred; provided, however, that, unless the
Parties mutually agree to the contrary, the Closing Date shall not be deferred
under this Section 12.4.2 in any event for more than ten Business Days.

 

12.4.3. Sellers shall have the right, but not the obligation, to remediate any
Adverse Environmental Condition at Sellers’ sole cost in accordance with
applicable Environmental Laws. If Sellers elect to remediate an Adverse
Environmental Condition, and such remediation cannot be accomplished prior to
the Closing Date, Sellers may notify Buyer of Sellers’ intention to diligently
pursue and complete such remediation and to exercise all reasonable efforts and
diligence to complete remediation within 90 days of the Closing Date. In such
event, the affected Property shall be withheld from the Closing on the Closing
Date and the Allocated Value associated therewith shall be withheld from the
Preliminary Purchase Price otherwise payable by Buyer. On the date the final
settlement of the Purchase Price adjustments is completed pursuant to Section
15.3, Buyer will accept, pay for in accordance with this Agreement and receive
an assignment of any such Properties as to which Sellers have remediated to
Buyer’s reasonable satisfaction any Adverse Environmental Condition asserted
prior to Closing. As to any such Properties still then subject to Adverse
Environmental Conditions, Buyer, at its option may (a) offer Sellers an
extension of the remediation period on such terms and conditions as Buyer may,
in its sole discretion, elect to impose and Sellers may accept or reject such
extension; (b) waive the unremediated Adverse Environmental Condition(s) and
accept, pay for in accordance with this Agreement and receive an assignment of
the affected Properties subject to such unremediated Adverse Environmental
Condition(s); or (c) eliminate the affected Properties from the purchase and
sale transaction and retain the

 

19



--------------------------------------------------------------------------------

previously withheld portion of the Preliminary Purchase Price related to such
Properties, or portion thereof, free and clear of any claim by Sellers, and
thereupon any and all rights of Buyer in or to such Properties shall terminate.
During the post-Closing remediation period specified above (as the same may be
extended) and through the date the affected Properties are purchased and sold
hereunder, with respect to any such Properties subject to Adverse Environmental
Conditions that Sellers are attempting to cure, a Seller shall remain the record
owner thereof and shall continue to conduct its operations thereof or with
respect thereto pursuant to the provisions of Article 7 and any other applicable
provisions of this Agreement.

 

12.5. Exclusion of Properties Subject to Adverse Environmental Conditions. With
respect to any Property subject to an Adverse Environmental Condition, Sellers
shall have the option (which must be exercised by written notice to Buyer at
least five Business Days prior to Closing) to remove such Property from this
Agreement, in which case the Purchase Price shall be reduced by the Allocated
Value of such Property. The removal of a Property or portion thereof under this
Section 12.5 is referred to as a “Adverse Environmental Condition Removal”.

 

ARTICLE 13

SUSPENSE FUNDS HELD BY SELLER

 

13.1. Suspense Funds Held By Seller. WITHIN 90 DAYS AFTER THE CLOSING, SELLERS
SHALL PROVIDE TO BUYER A LISTING SHOWING ALL PROCEEDS FROM PRODUCTION
ATTRIBUTABLE TO THE PROPERTIES THAT ARE CURRENTLY HELD IN SUSPENSE WHICH ARE
OWING TO THIRD PARTY OWNERS OF ROYALTY, OVERRIDING ROYALTY, WORKING OR OTHER
INTERESTS IN RESPECT OF PAST PRODUCTION OF OIL, GAS OR OTHER HYDROCARBONS
ATTRIBUTABLE TO THE PROPERTIES, AND SHALL TRANSFER TO BUYER ALL SUCH SUSPENDED
PROCEEDS (“BUYER’S SUSPENSE ACCOUNTS”). WITHIN 90 DAYS AFTER CLOSING, SELLERS
WILL DELIVER TO BUYER, IN “EXCEL” FORMAT, THE OWNER NAME, OWNER NUMBER, SOCIAL
SECURITY OR FEDERAL ID NUMBER, REASON FOR SUSPENSE, AND THE AMOUNT OF SUSPENSE
FUNDS PAYABLE FOR EACH ENTRY, TOGETHER WITH MONTHLY LINE ITEM PRODUCTION DETAIL
INCLUDING GROSS AND NET VOLUMES AND DEDUCTIONS FOR ALL SUSPENSE ENTRIES. UPON
RECEIPT OF SUCH INFORMATION, BUYER SHALL ADMINISTER ALL SUCH ACCOUNTS AND ASSUME
ALL PAYMENT OBLIGATIONS RELATING TO THE SUSPENSE FUNDS IN ACCORDANCE WITH ALL
APPLICABLE LAWS, RULES AND REGULATIONS, AND SHALL BE LIABLE FOR THE PAYMENT
THEREOF TO THE PROPER PARTIES; PROVIDED THAT, UNTIL THE FIRST ANNIVERSARY OF THE
DATE THAT SELLERS PROVIDE TO BUYER THE INFORMATION REFERRED TO ABOVE, SELLERS
WILL RETAIN ALL RESPONSIBILITY AND LIABILITY FOR (I) STATUTORY PENALTIES AND
INTEREST, IF ANY, OWING TO ANY INTEREST OWNER ATTRIBUTABLE TO THE SUSPENSE FUNDS
ACCRUING PRIOR TO THE EFFECTIVE TIME AND (II) PENALTIES AND INTEREST, IF ANY,
ATTRIBUTABLE TO THE SUSPENSE FUNDS ACCRUING PRIOR TO THE EFFECTIVE TIME, PAYABLE
TO ANY STATE UNDER EXISTING ESCHEAT OR UNCLAIMED PROPERTY STATUTES. IN THE EVENT
BUYER DETERMINES PRIOR TO THE

 

20



--------------------------------------------------------------------------------

FIRST ANNIVERSARY OF THE DATE THAT SELLERS PROVIDE TO BUYER THE INFORMATION
REFERRED TO ABOVE THAT ANY SUCH PENALTIES OR INTEREST ARE DUE TO THE RESPECTIVE
SUSPENSE ACCOUNT OWNER OR ANY STATE UNDER SUCH STATUTES AND SELLERS FAIL TO
PROMPTLY REIMBURSE SUCH SUMS TO BUYER, THEN BUYER SHALL RETURN TO SELLERS THE
SUSPENSE FUNDS IN SUCH ACCOUNT THAT EXISTED AS OF THE EFFECTIVE TIME, AND
SELLERS SHALL THEREUPON ASSUME ALL OBLIGATIONS FOR THE FINAL PAYMENT AND
SETTLEMENT OF ANY SUCH CLAIMS AND ACCOMPANYING SUSPENSE FUNDS.

 

ARTICLE 14

CLOSING

 

14.1. The Closing. The closing of the purchase and sale of the Properties
pursuant to this Agreement (“Closing”) shall be held in Houston, Texas at the
Sellers’ offices at 700 Milam, Suite 3100, Houston, Texas 77002 on May 31, 2005
or such earlier date mutually agreed by the Parties (the “Closing Date”).

 

14.2. Closing Statement. Seller shall provide Buyer with a closing statement
reflecting its good faith estimation of the Purchase Price, as adjusted pursuant
to Article 4, (the “Preliminary Purchase Price”) at least three Business Days
prior to the Closing.

 

14.3. Closing Deliveries. At Closing the following events shall occur, each
event under the control of one Party hereto being a condition precedent to the
events under the control of the other Party, and each event being deemed to have
occurred simultaneously with the other events:

 

14.3.1. Sellers shall execute and deliver to Buyer, and Buyer shall execute and
receive, one or more instruments of assignment, in substantially the form of the
Bill of Sale, Assignment and Assumption Agreement set forth as Exhibit C
(“Assignment”);

 

14.3.2. Buyer shall deliver via wire transfer to an account specified by
Sellers, in immediately available funds, the Preliminary Purchase Price and, if
applicable, less the Liquidated Title Defect Payment;

 

14.3.3. Buyer shall deliver via wire transfer to account(s) specified by the
applicable payee(s) the Liquidated Title Defect Payment;

 

14.3.4. Each Party shall execute, acknowledge and deliver division orders,
transfer orders or letters in lieu thereof directing all purchasers of
production from the Properties to make payment of proceeds attributable to such
production occurring on or after the Effective Time to Buyer;

 

14.3.5. As to those Properties operated by a Seller or an affiliate, such Seller
and Buyer shall execute all appropriate state or local forms required to be
executed to effect an assignment of operations and the administrative change of
operator of such Properties from such Seller or affiliate to Buyer; and

 

21



--------------------------------------------------------------------------------

14.3.6. Sellers shall deliver via wire transfer $1,000,000, and Buyer shall
deliver via wire transfer $2,000,000, each to an account designated by Lehman
Brothers, representing brokers’ fees incurred in connection with the
transactions contemplated by this Agreement.

 

ARTICLE 15

POST-CLOSING ADJUSTMENTS

 

15.1. Final Settlement Statement. After the Closing Date, Sellers shall prepare,
in accordance with this Agreement and with GAAP, a statement (“Final Settlement
Statement”), a copy of which shall be delivered by Sellers to Buyer no later
than 90 days after the Closing Date, setting forth each adjustment to the
Purchase Price necessary to determine the Purchase Price and showing the
calculation of such adjustments in accordance with GAAP and Article 4. Buyer
shall have 60 days after receipt of the Final Settlement Statement to review
such statement and to provide written notice to Sellers of Buyer’s objection to
any item on the statement. Buyer’s notice shall clearly identify the item(s)
objected to and the reasons and support for the objection(s). If Buyer does not
provide written objection(s) within the 60-day period, the Final Settlement
Statement shall be deemed correct and shall not be subject to further
adjustment. If Buyer provides written objection(s) within the 60-day period, the
Final Settlement Statement shall be deemed correct with respect to the items not
objected to. Buyer and Sellers shall meet to negotiate and resolve the
objections within 15 days of Sellers’ receipt of Buyer’s objections. If the
Parties agree on all objections the adjusted Final Settlement Statement shall be
deemed correct and shall not be subject to further adjustment. Any items not
agreed to at the end of the 15-day period may, upon any Party’s written request,
be resolved by arbitration in accordance with Section 15.2.

 

15.2. Arbitration. If the Parties cannot agree upon the Final Settlement
Statement, the dispute shall be promptly submitted to a mutually agreeable
third-party accountant, which shall act as an arbitrator and promptly decide all
points of disagreement with respect to the Final Settlement Statement. The
decision of such arbitrator on all such points shall be final and binding upon
the Parties and shall be enforceable against any Party in any court of competent
jurisdiction. The costs and expenses of the such arbitrator shall be borne 50%
by Sellers and 50% by Buyer.

 

15.3. Payment of Final Purchase Price. If the Purchase Price shown on the Final
Settlement Statement is more than the Preliminary Purchase Price, Buyer shall
pay such difference to Sellers in immediately available funds within five
Business Days after the Final Settlement Statement has been agreed by the
Parties or decided by the arbitrator, as applicable. If the Purchase Price shown
on the Final Settlement Statement is less than the Preliminary Purchase Price,
Sellers shall pay such difference to Buyer in immediately available funds within
five Business Days after the Final Settlement Statement has been agreed by the
Parties or decided by the arbitrator, as applicable.

 

22



--------------------------------------------------------------------------------

ARTICLE 16

ALLOCATION OF RISK

 

16.1. Sellers’ Indemnity. After Closing, each Seller shall indemnify and hold
harmless Buyer Group from and against any and all Losses suffered by Buyer Group
arising from or relating to:

 

16.1.1. any breach of any obligation expressly undertaken by such Seller in this
Agreement which by its terms is required to be performed after the Closing, with
respect to which breach Buyer has delivered written notice thereof to such
Seller within two years after Closing;

 

16.1.2. the litigation identified in Schedule 5.6, except for the litigation
styled Ben E. Jarvis v. Wagner & Brown, Ltd. and the “Vacancy Claim” matter set
forth on such schedule;

 

16.1.3. the offsite disposal, prior to the Closing and during such Seller’s
ownership of the Properties, of hazardous materials arising from the operation
or use of the Properties; and

 

16.1.4. any Losses in excess of an aggregate amount of $500,000 related to (a)
the payment of any taxes related to the Properties or production therefrom
accruing prior to the Effective Time, (b) the proper payment or accounting for
royalties or other lease burdens related to production from the Properties prior
to the Effective Time, (c) any personal injuries (including death) or property
damages claims arising out of the ownership or operation of the Properties prior
to the Effective Time, and (d) disputes related to the proper billing or payment
of Joint Interest Billing Accounts related to ownership or operation of the
Properties prior to the Effective Time; provided that with respect to any such
Losses or claims, Buyer has delivered written notice thereof to Sellers within
two years after the Closing.

 

The matters for which Sellers have the obligation to indemnify and hold harmless
under this Section 16.1, to the extent of such obligation, are referred to
herein as “Sellers’ Retained Liabilities.”

 

16.2. Survival of Sellers’ Representations and Warranties. Notwithstanding
anything to the contrary contained herein, the representations and warranties
made by Sellers in this Agreement shall not survive Closing and shall not be
actionable thereafter.

 

16.3. Buyer’s Indemnity. Except to the extent of Sellers’ Retained Liabilities,
after Closing, Buyer shall indemnify and hold harmless Seller Group from and
against any and all Losses suffered by Seller Group relating to the ownership or
operation of the Properties, whenever arising, whether before or after the
Effective Time, including (a) accidents or injuries associated with the Wells,
the casings, and all other leasehold equipment in and on the Wells, gathering
lines, pipelines, tanks and all other personal property and fixtures used on or
in connection with the Properties, (b) the litigation styled Ben E. Jarvis v.
Wagner & Brown, Ltd. and the “Vacancy Claim” matter identified on Schedule 5.6
and (c) all Adverse Environmental Conditions, including any such conditions
arising out of or relating to any discharge, release,

 

23



--------------------------------------------------------------------------------

production, storage, treatment or any activities on or in the Properties, or the
migration or transportation from any other lands to the Properties (specifically
excluding transportation and disposal by Sellers from the Properties to offsite
locations prior to Closing), whether before or after the Effective Time, of
materials or substances that are at present, or become in the future, subject to
regulation under federal, state or local laws or regulations, whether such laws
or regulations now exist or are hereafter enacted INCLUDING ANY LOSSES ARISING
IN WHOLE OR IN PART FROM THE SOLE OR CONCURRENT NEGLIGENCE OR STRICT LIABILITY
OF ANY MEMBER OF SELLER GROUP. BUYER HEREBY RELEASES SELLER GROUP FROM AND
AGAINST ANY AND ALL CLAIMS FOR CONTRIBUTION UNDER CERCLA AND/OR ANY OTHER
PRESENT OR FUTURE ENVIRONMENTAL LAW.

 

16.4. Assumption by Buyer. Except to the extent of Sellers’ Retained
Liabilities, effective at Closing, Buyer hereby assumes and agrees to fully and
timely pay, perform, and discharge in accordance with their terms, all duties,
liabilities and obligations arising out of or otherwise related to the
Properties acquired by Buyer at Closing, whether vested, absolute or contingent,
known or unknown, asserted or unasserted, accrued or unaccrued, liquidated or
unliquidated, due or to become due, and whether contractual, statutory or
otherwise.

 

16.5. Limitations of Warranties. Notwithstanding anything in this Agreement to
the contrary, the Properties are being sold by Sellers to Buyer without
recourse, covenant, or warranty of any kind, express, implied, or statutory,
except (i) to the extent of Sellers’ Retained Liabilities and (ii) that Sellers
will warrant title to the Net Revenue Interests and Working Interests in the
Properties as set forth in Exhibit B, subject to the Permitted Encumbrances,
against every person whomsoever lawfully claiming or to claim the same or any
part thereof by, through, or under Sellers, but not otherwise. WITHOUT
LIMITATION OF THE GENERALITY OF THE IMMEDIATELY PRECEDING SENTENCE, SELLERS
CONVEY THE PROPERTIES AS-IS, WHERE-IS AND WITH ALL FAULTS AND EXPRESSLY DISCLAIM
AND NEGATE ANY IMPLIED OR EXPRESS WARRANTY OF (A) MERCHANTABILITY, (B) FITNESS
FOR A PARTICULAR PURPOSE, (C) CONFORMITY TO MODELS OR SAMPLES OF MATERIALS AND
(D) FREEDOM FROM REDHIBITORY VICES OR DEFECTS. SELLERS ALSO EXPRESSLY DISCLAIM
AND NEGATE ANY IMPLIED OR EXPRESS WARRANTY AT COMMON LAW, BY STATUTE OR
OTHERWISE RELATING TO THE ACCURACY OF ANY OF THE INFORMATION FURNISHED WITH
RESPECT TO THE EXISTENCE OR EXTENT OF RESERVES OR THE VALUE OF THE PROPERTIES
BASED THEREON OR THE CONDITION OR STATE OF REPAIR OF ANY OF THE PROPERTIES; THIS
DISCLAIMER AND DENIAL OF WARRANTY ALSO EXTENDS TO THE EXPRESS OR IMPLIED
REPRESENTATION OR WARRANTY AS TO THE PRICES BUYER AND SELLERS ARE OR WILL BE
ENTITLED TO RECEIVE FROM PRODUCTION OF HYDROCARBONS FROM THE PROPERTIES, IT
BEING UNDERSTOOD THAT ALL RESERVE, PRICE AND VALUE ESTIMATES UPON WHICH BUYER
HAS RELIED OR IS RELYING HAVE BEEN DERIVED BY THE INDIVIDUAL EVALUATION OF
BUYER. BUYER HEREBY WAIVES ANY WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED,
WITH RESPECT TO THE ACCURACY, COMPLETENESS OR MATERIALITY OF THE INFORMATION,
REPORTS, PROJECTIONS, MATERIALS, RECORDS, AND DATA NOW, HERETOFORE, OR HEREAFTER
FURNISHED OR MADE AVAILABLE TO BUYER IN CONNECTION WITH

 

24



--------------------------------------------------------------------------------

THE PROPERTIES OR THIS AGREEMENT (INCLUDING ANY DESCRIPTION OF THE PROPERTIES,
WORKING INTERESTS OR NET REVENUE INTERESTS, QUALITY OR QUANTITY OF HYDROCARBON
RESERVES (IF ANY), PRODUCTION RATES, RECOMPLETION OPPORTUNITIES, DECLINE RATES,
PRICING ASSUMPTIONS, ABILITY OR POTENTIAL FOR PRODUCTION OF HYDROCARBONS FROM
THE LEASES, ENVIRONMENTAL CONDITION OF THE PROPERTIES, OR ANY OTHER MATTERS
CONTAINED IN ANY OTHER MATERIAL FURNISHED OR MADE AVAILABLE TO BUYER BY SELLERS
OR BY SELLERS’ AGENTS OR REPRESENTATIVES). ANY AND ALL SUCH INFORMATION,
REPORTS, PROJECTIONS, MATERIALS, RECORDS, AND DATA NOW, HERETOFORE OR HEREAFTER
FURNISHED BY SELLERS IS PROVIDED AS A CONVENIENCE ONLY AND ANY RELIANCE ON OR
USE OF SAME IS AT BUYER’S SOLE RISK. WITH RESPECT TO THE EASEMENTS, SELLERS
EXPRESSLY DISCLAIM, AND BUYER HEREBY WAIVES (BUT WITHOUT PREJUDICE TO BUYER’S
RIGHTS TO ENFORCE SELLERS’ SPECIAL WARRANTY OF TITLE WITH RESPECT THERETO TO BE
CONTAINED IN THE ASSIGNMENT), ANY WARRANTIES AND REPRESENTATIONS THAT SELLERS
OWN THE EASEMENTS; AND EXCEPT AS EXPRESSLY SET FORTH IN SECTION 5.5, SELLERS
DISCLAIM ALL WARRANTIES OR REPRESENTATIONS THAT SUCH EASEMENTS ARE IN FORCE AND
EFFECT; THAT THEY MAY BE ASSIGNED; THAT THEY ARE CONTIGUOUS; THAT THE PIPELINES
LIE WITHIN THE EASEMENTS, OR THAT THEY GRANT THE RIGHT TO LAY, MAINTAIN, REPAIR,
REPLACE, OPERATE, CONSTRUCT, OR REMOVE ANY PIPELINES. If necessary, Buyer shall
secure its own rights and permits to operate and maintain any pipelines or
Facilities comprising a portion of the Properties on the land of others at its
own expense. If any consents or approvals of third parties, including any
governmental body, are required to assign the surface leases, easements,
rights-of-way, permits, or other agreements with respect to the pipelines or
facilities and are not secured prior to Closing, Buyer shall secure any
necessary consents to assign and approvals at its own expense; provided,
however, that Sellers shall provide such assistance to Buyer to secure the
consents and approvals as may reasonably be required. THERE ARE NO WARRANTIES
THAT EXTEND BEYOND THE FACE OF THIS AGREEMENT. BUYER ACKNOWLEDGES THAT THIS
WAIVER IS CONSPICUOUS.

 

16.6. Gas Balancing. The Parties recognize that as of the Effective Time there
are over and under imbalances with respect to gas production or processing
attributable to the Properties and hereby agree that the Properties acquired by
Buyer at Closing will be conveyed at Closing specifically subject to such
imbalances, with Buyer bearing and assuming all obligations with respect to any
overproduction account or liability associated with the Properties and receiving
the benefit of and being credited with any unproduction account or credit
existing as of the Effective Time with respect to the Properties. The Parties
agree that such overproduction accounts and liabilities are Permitted
Encumbrances hereunder, and the existence of such overproduction accounts or
liabilities shall not constitute grounds for Buyer to assert that the Properties
affected thereby are subject to any Title Defects. From and after the Closing,
Buyer shall defend, save harmless and indemnify Sellers, their respective
successors and assigns, and their respective affiliates, directors, officers,
stockholders and partners, as appropriate, from all Claims or Losses arising
from such overproduction accounts and liabilities.

 

25



--------------------------------------------------------------------------------

ARTICLE 17

RISK OF LOSS

 

17.1. Casualty Loss. If, after the date hereof and prior to the Closing any
substantial portion of the Properties shall be substantially damaged or
destroyed by fire or other casualty, or if any substantial portion of the
Properties shall be taken by condemnation or the exercise of eminent domain (in
either case, a “Casualty Loss”), Buyer shall be entitled to any applicable
insurance proceeds or condemnation awards and an adjustment to the Purchase
Price based upon the Allocated Value of the Property destroyed or harmed, to the
extent such loss is not covered by insurance or condemnation award; provided,
however, that if prior to Closing an event occurs, whether fire, other casualty
or eminent domain, causing a loss (after taking into account insurance and
indemnity proceeds) of more than $35,000,000, any Party shall have the right to
terminate this Agreement by delivery of written notice to the other Parties.

 

17.2. Buyer’s Risk of Loss. Except as specifically provided in Section 17.1 with
respect to any Casualty Loss, Buyer shall assume all risk of loss with respect
to any change in condition of the Properties from the Effective Time and no
Seller shall have any liability, as operator of the Properties or otherwise, for
losses or damages sustained with respect to the condition of the Properties or
their ability to produce Hydrocarbons.

 

ARTICLE 18

TERMINATION AND REMEDIES

 

18.1. Termination. This Agreement may be terminated as provided below.

 

18.1.1. The Parties may terminate this Agreement by mutual written consent at
any time prior to the Closing Date.

 

18.1.2. If the transactions contemplated hereby do not close on or before the
Closing Date, any Party may terminate this Agreement by delivery of written
notice to the other Parties; provided, however, that no Party may terminate this
Agreement pursuant to this Section 18.1.2 if such Party’s failure to comply with
its obligations under this Agreement caused the Closing not to occur on or
before the Closing Date.

 

18.1.3. Buyer may terminate this Agreement by delivery of written notice to
Sellers at any time prior to the Closing Date if, as of the Closing Date, any
Seller has breached any representation, warranty or covenant in this Agreement
in any material respect and such Seller has failed to cure such breach within a
reasonable time period after receiving written notice of such breach.

 

18.1.4. Sellers may terminate this Agreement by delivery of written notice to
Buyer at any time prior to the Closing Date if Buyer has breached any
representation, warranty or covenant in this Agreement in any material respect
and Buyer has failed to cure such breach within a reasonable time period after
receiving written notice of such breach.

 

18.1.5. Either Party may terminate this Agreement in accordance with Article 17.

 

26



--------------------------------------------------------------------------------

18.1.6. Any Party may terminate this Agreement by delivery of written notice to
the other Parties if the aggregate of (a) the Uncured Title Defects Value plus
(b) the Liquidated Title Defect Payment plus (c) the aggregate reduction in the
Purchase Price pursuant to Title Defect Removals plus (d) the Unremedied Adverse
Environmental Conditions Value plus (e) the aggregate reduction in Purchase
Price pursuant to Adverse Environmental Condition Removals exceeds $35,000,000.

 

18.2. Effect of Termination. Each Party’s right of termination under Section
18.1 is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of such right of termination will not be an election
of remedies. If this Agreement is terminated pursuant to Section 18.1, all
obligations of the Parties under this Agreement will terminate, except that
Buyer’s indemnity obligations under Section 7.2, and the obligations of the
Parties in this Section 18.2 and Article 21, will survive; provided, however,
that if this Agreement is terminated because of a breach of this Agreement by
the nonterminating Party or because the any Party’s condition to Closing is not
satisfied as a result of the nonterminating Party’s failure to comply with its
obligations under this Agreement, the terminating Party’s or Parties’ rights to
pursue all legal remedies will survive such termination unimpaired.

 

18.3. Remedies

 

18.3.2. Buyer and Sellers acknowledge and agree that Sellers or Buyer would be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
the other party could not be adequately compensated in all cases by monetary
damages alone. Accordingly, in addition to any other right or remedy to which
Sellers and Buyer may be entitled, at law or in equity, they shall be entitled
to enforce any provision of this Agreement by a decree of specific performance.

 

18.3.3. The rights and remedies of the Parties are cumulative and not
alternative.

 

ARTICLE 19

ADDITIONAL COVENANTS

 

19.1. Further Assurances. After the Closing, each Seller and Buyer shall
execute, acknowledge and deliver or cause to be executed, acknowledged and
delivered such instruments and take such other action as may be necessary or
advisable to carry out their respective obligations under this Agreement and
under any exhibit, document, certificate or other instrument delivered pursuant
hereto. Each Seller shall use commercially reasonable efforts to cooperate with
Buyer’s efforts to obtain all approvals and consents required by or necessary
for the transactions contemplated by this Agreement that are customarily
obtained after Closing. Without limiting the foregoing, Buyer and Sellers shall
use all reasonable good faith efforts to cooperate with one another in the
prosecution, defense and/or settlement of the litigation matters set forth on
Schedule 5.6, including by the taking of the actions specified thereon under the
heading “Litigation Protocols”.

 

27



--------------------------------------------------------------------------------

19.2. Access to Records by Seller. Within 30 days after Closing, each Seller
shall deliver to Buyer, at Sellers’ address, or at such other place as any of
same may be kept, the originals of all Records and Data, except that each Seller
may retain (a) the originals of all Data which are related to properties other
than the Properties being sold herein, in which case such Seller shall deliver
duplicate copies of any such retained originals to Buyer, and (b) the originals
of all accounting Data, in which case such Seller shall deliver duplicate copies
of any such retained originals which relate to the Properties to Buyer. For a
period of four (4) years after the date of Closing, Buyer will retain the Data
delivered to it pursuant hereto and will make such Data available to each Seller
upon reasonable notice at Buyer’s headquarters at reasonable times and during
office hours. Buyer shall notify each Seller in writing within thirty (30) days
of the sale to a third party of all or any part of the Properties which involves
the transfer of any of the Data of the name and address of the buyer(s) in any
such sale. Buyer shall require as part of any such sales transaction that such
third party assume the obligations imposed on Buyer in this Section 19.2.

 

19.3. Use of Sellers’ Name. Buyer agrees that, as soon as practicable after the
Closing, it will remove or cause to be removed the names and marks “Plains
Exploration & Production Company,” “PXP,” “PXP Gulf Coast Inc.,” “PXP Louisiana
LLC,” “PXP Texas Limited Partnership” and all variations and derivatives thereof
and logos relating thereto from the Properties of which it has assumed
operations and will not thereafter make any use whatsoever of such names, marks
and logos.

 

19.4. Sellers’ Employees. For a period of one year after the Closing, neither
Buyer nor any of its affiliates shall hire, retain or attempt to hire or retain
any Houston-based employee or independent contractor of any Seller or in any way
interfere with the relationship between any Seller and any of its employees or
independent contractors; provided that, this provision shall not apply in the
event such employee or contractor contacts Buyer in response to an advertisement
identifying employment opportunities published by Buyer in a newspaper of
general circulation or on its web site. Buyer shall be permitted, with Sellers’
prior written consent (which shall not be unreasonably withheld) to contact any
of Sellers’ non-Houston-based employees relating to the Properties and offer
post-Closing employment to such employees.

 

ARTICLE 20

ARBITRATION

 

Except as elsewhere provided in this Agreement, any controversy, dispute or
claim between the Parties arising under this Agreement shall be determined by
binding arbitration, the conduct of which shall be governed by the Commercial
Arbitration Rules of the American Arbitration Association.

 

20.1. Determination. The arbitrators selected to act hereunder under the
Commercial Arbitration Rules of the American Arbitration Association shall be
qualified by education and experience to pass on the particular question in
dispute. The arbitrators shall promptly hear and determine (after due notice of
hearing and giving the parties a reasonable opportunity to be heard) the
questions submitted, and shall render their decision within 60 days after
appointment of the third arbitrator. The arbitration shall be held in Houston,
Texas. If within such period a decision is not rendered by the board, or
majority thereof, new arbitrators may be named and shall act hereunder at the
election of either Buyer or Sellers in like manner as if none had been
previously named.

 

28



--------------------------------------------------------------------------------

20.2. Decision Binding. The decision of the arbitrators, or the majority
thereof, made in writing shall be final and binding upon the parties hereto as
to the questions submitted, shall be enforceable against any Party in any court
of competent jurisdiction, and Buyer and Sellers will abide by and comply with
such decision. The expenses of arbitration, including reasonable compensation to
the arbitrators, shall be borne equally by the parties hereto.

 

ARTICLE 21

MISCELLANEOUS

 

21.1. Notice. All notices required or permitted under this Agreement shall be in
writing and shall be delivered personally or by certified mail, postage prepaid
and return receipt requested or by telecopier as follows:

 

Sellers:    PXP Texas Limited Partnership           PXP Gulf Coast Inc.       
   PXP Louisiana LLC           700 Milam, Suite 3100           Houston, Texas
77002                       Attention:   

Marc A. Hensel

Vice President – Acquisitions and Divestments

                      Telephone:    (713) 579-6033          
            Telecopier:    (713) 579-6200           with a copy to:          
Plains Exploration & Production Company           700 Milam, Suite 3100       
   Houston, Texas 77002                            Attention:   

John F. Wombwell

Executive Vice President, General Counsel and Corporate Secretary

                      Telephone:    (713) 579-6123          
            Telecopier:    (713) 579-6200      Buyer:    XTO Energy Inc.       
   810 Houston St.           Fort Worth, Texas 76102          
            Attention:   

Vaughn O. Vennerberg, II

Executive Vice President-Administration

                      Telephone:    (817) 885-2341          
            Telecopier:    (817) 885-2224     

 

29



--------------------------------------------------------------------------------

or to such other place within the United State of America as either Party may
designate as to itself by written notice to the other. All notices given by
personal delivery or mail shall be effective on the date of actual receipt at
the appropriate address. Notices given by telecopier shall be effective upon
actual receipt if received during recipient’s normal business hours or at the
beginning of the next Business Day after receipt if received after the
recipient’s normal business hours. All notices by telecopier shall be confirmed
in writing on the day of transmission by either mailing by postage prepaid
certified mail with return receipt requested, or by personal delivery.

 

21.2. Governing Law. This Agreement and the obligations of the Parties hereunder
will be governed by and construed in accordance with the laws of the State of
Texas, without giving effect to any choice of law principles.

 

21.3. Assignment. This Agreement shall be binding upon and shall inure to the
benefit of the Parties hereto and their respective permitted successors and
assigns. Notwithstanding the preceding sentence, neither party shall assign this
Agreement or its rights hereunder without the other party’s written consent,
which shall not be unreasonably withheld.

 

21.4. Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto and the certificates, documents, instruments and writings that are
delivered pursuant hereto, constitutes the entire agreement and understanding of
the Parties in respect of its subject matters and supersedes all prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they relate in any way to the subject matter hereof or
the Transactions, including the letter of intent dated March 17, 2005 between
Sellers and Buyer and the non-disclosure/non-solicitation agreement between
Sellers and Buyer dated March 17, 2005 (the “Confidentiality Agreement”). There
are no third party beneficiaries having rights under or with respect to this
Agreement.

 

21.5. Amendment; Waiver. No amendment, modification, replacement, termination or
cancellation of any provision of this Agreement will be valid, unless the same
will be in writing and signed by Buyer and Sellers. No waiver by any Party of
any default, misrepresentation or breach of warranty or covenant hereunder,
whether intentional or not, may be deemed to extend to any prior or subsequent
default, misrepresentation, or breach of warranty or covenant hereunder or
affect in any way any rights arising because of any prior or subsequent such
occurrence.

 

21.6. Severability. The provisions of this Agreement will be deemed severable
and the invalidity or unenforceability of any provision will not affect the
validity or enforceability of the other provisions hereof; provided, however,
that if any provision of this Agreement, as applied to any Party or to any
circumstance, is adjudged by a court of competent jurisdiction, arbitrator, or
mediator not to be enforceable in accordance with its terms, the Parties agree
that the court of competent jurisdiction, arbitrator, or mediator making such
determination will have the power to modify the provision in a manner consistent
with its objectives such that it is enforceable, and/or to delete specific words
or phrases, and in its reduced form, such provision will then be enforceable and
will be enforced.

 

21.7. Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement

 

30



--------------------------------------------------------------------------------

will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring any Party because of the
authorship of any provision of this Agreement. Any reference to any federal,
state, local, or foreign law will be deemed also to refer to such law as amended
and all rules and regulations promulgated thereunder, unless the context
requires otherwise. The words “include,” “includes” and “including” will be
deemed to be followed by “without limitation.” Pronouns in masculine, feminine,
and neuter genders will be construed to include any other gender, and words in
the singular form will be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
Exhibits and Schedules identified in this Agreement are incorporated herein by
reference and made a part hereof. References herein to any Section or Article
shall be references to a Section or Article of this Agreement unless the context
clearly requires otherwise.

 

21.8. Confidentiality. All information made available to Buyer pursuant to this
Agreement shall be maintained as confidential by Buyer until Closing. Buyer
shall remain subject, until the Closing, to the Confidentiality Agreement, at
which time of Closing such Confidentiality Agreement shall terminate. Buyer
shall take all actions reasonably necessary to ensure that Buyer’s employees,
consultants, representatives and agents comply with the provisions of this
Section 21.8.

 

21.9. Headings. The article and section headings contained in this Agreement are
inserted for convenience only and will not affect in any way the meaning or
interpretation of this Agreement.

 

21.10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original but all of which together will
constitute one and the same instrument.

 

21.11. Expenses, Fees and Taxes. Each of the Parties hereto shall pay its own
fees and expenses incident to the negotiation and preparation of this Agreement
and consummation of the transactions contemplated hereby, including brokers’
fees. Buyer shall be responsible for the cost of all fees for the recording of
transfer documents. All other costs shall be borne by the party incurring them.
Notwithstanding anything to the contrary herein, it is acknowledged and agreed
by and between Sellers and Buyer that the Purchase Price excludes any sales
taxes or other taxes in connection with the sale of property pursuant to this
Agreement. If a determination is ever made that a sales tax or other transfer
tax applies, Buyer shall be liable for such tax as well as any applicable
conveyance, transfer and recording fees, and real estate transfer stamps or
taxes imposed on any transfer of property pursuant to this Agreement. Buyer
shall indemnify and hold Seller harmless with respect to the payment of any of
such taxes, including any interest or penalties assessed thereon. The indemnity
and hold harmless obligation contained in the preceding sentence shall survive
the Closing.

 

21.12. Laws and Regulations. From and after the Closing, (a) Buyer shall comply
with all applicable laws, ordinances, rules and regulations and shall properly
obtain and maintain all permits required by public authorities with regard to
the Properties, and shall provide and maintain with the applicable regulatory
agency(ies) all required bonds, and (b) Buyer shall

 

31



--------------------------------------------------------------------------------

assume all of each Seller’s obligations with regard to abandonment of all
existing unplugged wells, whether producing or nonproducing, and abandonment of
the leasehold property including, where applicable, the plugging of wells and
the restoration of the surface as completely as practicable and/or in compliance
with all applicable laws, rules, regulations and in compliance with all leases
and other agreements affecting the Properties, and shall indemnify and hold each
Seller harmless with respect to any and all of those obligations. Such
obligations shall survive the Closing and Buyer shall remain liable therefor as
regards Sellers even if Buyer shall assign, sell or transfer the Properties to a
third party.

 

21.13. Tax-Deferred Exchange Option. Each Seller shall have the right to elect
to effect a tax-deferred exchange under Internal Revenue Code Section 1031 (a
“Tax Deferred Exchange”) for the Properties at any time prior to the Closing
Date. If such Seller elects to effect a Tax-Deferred Exchange, Buyer agrees to
execute escrow instructions, documents, agreements or instruments to effect the
exchange; provided, however, that Buyer shall incur no additional costs,
expenses, fees or liabilities as a result of or connected with the exchange.
Each Seller may assign any of its rights and delegate performance of any of
their duties under this Agreement in whole or in part to a third party in order
to effect such an exchange; provided, however, that each Seller shall remain
responsible to Buyer for the full and prompt performance of their respective
delegated duties. Sellers shall indemnify and hold Buyer and its affiliates
harmless from and against all claims, expenses (including reasonable attorneys’
fees), loss and liability resulting from its participation in any exchange
undertaken pursuant to this Section 21.13 pursuant to the request of Sellers.

 

21.14. Public Announcements. The Parties agree that prior to making any public
announcement or statement with respect to the transactions contemplated by this
Agreement, the Party desiring to make such public announcement or statement
shall consult with the other Parties hereto and endeavor in good faith to obtain
approval of the other Parties hereto to the text of a public announcement or
statement to be made solely by Sellers, on the one hand, or Buyer, on the other,
as the case may be; provided, however, if Sellers, on the one hand, or Buyer, on
the other is required by law or the rules of the New York Stock Exchange to make
such public announcement or statement, then the same may be made without the
approval of the other Parties.

 

[Remainder of page intentionally left blank]

 

32



--------------------------------------------------------------------------------

Executed as of the date set forth above.

 

SELLERS: PXP Texas Limited Partnership By:  

PXP Texas Inc.,

its general partner

    By:  

/s/ Thomas M. Gladney

--------------------------------------------------------------------------------

        Thomas M. Gladney         Vice President PXP Gulf Coast Inc.     By:  

/s/ Thomas M. Gladney

--------------------------------------------------------------------------------

        Thomas M. Gladney         Vice President PXP Louisiana LLC     By:  

/s/ Thomas M. Gladney

--------------------------------------------------------------------------------

        Thomas M. Gladney         Vice President BUYER: XTO Energy Inc. By:  

/s/ Vaughn O. Vennergerg, II

--------------------------------------------------------------------------------

    Vaughn O. Vennerberg, II     Executive Vice President - Administration